Harris, J.
Those clauses of the civil Code, sect. 287, which authorized the issuing of garnishments, etc., upon affidavit made before a justice of the Inferior Court, having been repealed by the Act of 17th March, 1866, it follows, as a matter of course, that the garnishment proceeding begun by affidavit made before a justice of. the Inferior Court, on the 24th day of March, 1866, ¿was without the authority of then existing law. All subsequent proceedings growing out of such affidavit are, therefore, irregular, and should be set aside.
Judgment reversed.